Title: To Alexander Hamilton from Timothy Taylor, 4 October 1799
From: Taylor, Timothy
To: Hamilton, Alexander


          
            Sir,
            Danbury Octr. 4th 1799—
          
          I have the Honor to acknowledge the recipt of your confidential letter of the 19th Sept.; and in answer would beg leave to observe, that from the short and imperfect acquaintance I have had with the Officers of the Regiment I am induced to believe that Capt. Meigs, or Lieut. Waters Clark, would either of them do well in the department of Inspectorship, Capt. Meigs was Adjutant to Colo. Webb’s Regt in the late Revolutionary war; he is active and well acquainted with his duty; Lt. Clark, I presume would want nothing but experience to meet your approbation were he to be appointed—
          Lieut. James Gordon Quarter Master to the Regt. & Lt. Walter D. Smith are both young Gentlemen of good education and I flatter my self would do thier duty in the Quarter Masters department to sattisfaction—
          I have the Honor to be With the Greatest respect Your Obedt. Servant
          
            Timo Taylor
          
          Honble. A Hamilton Esqr.
        